Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 9/1/2022 under the AFCP 2.0 pilot program is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the
response is being reviewed under pre-pilot practice and not entered, since it introduces new limitations that would require further search and/or consideration.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764